DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s claims filed 9/11/2019. Claims 1-20 are currently pending. 
Claim Objections
Claims 1-10, 12, and 19 are objected to because of the following informalities:
Claim 1 line 14 read “wherein the telemonitoring unit (iii)” and should read “wherein the at least one telemonitoring unit (iii)”.
Claims 2, 3, 4, 5, 8, 12, and 19 line 1 read “the telemonitoring unit(iii)” and should read “the at least one telemonitoring unit (iii)”.
Claims 3 and 7 line 1 read “the information unit” and should read “the at least one information unit”.
Claim 4 reads “the telemonitoring unit”; “the input unit”; “the respirator to the telemonitoring unit” and should read “the at least one telemonitoring unit”; “the at least one input unit”; “the at least one respirator to the at least one telemonitoring unit”.
Claim 6 reads “the input unit”; “the respirator” and should read “the at least one input unit”; “the at least one respirator”.
Claim 9 reads “the input unit”; “the respirator” and should read “the at least one input unit”; “the at least one respirator”. 
Claim 10 reads “wherein parameters which the respirator (i) uses to carry out the ventilation are changed” and should read “wherein the change of an operating mode of the respirator (i) is parameters which the at least one respirator (i) uses to carry out the ventilation are changed.  
Appropriate correction is required.
Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “preparation unit”, “recognition unit”, “computation unit” in claim 1 and 14; “judgement unit” in claim 2, 12, 13, 17 and 19; “analysis unit” in claims 1, 2, 3, 8, and 15; “output unit” in claims 2, 8, 9, 12, 13, and 15; “information unit” in claims 1-3, 7, and 14; “communication unit” and “storage unit” in claims 1, 2 and 14; telemonitoring unit in claims 1-4, 8, 12, 14 and 17-19 (indicated as an external server in claim 5); input unit; sensor unit. A Preparation unit, recognition unit, computation unit, analysis unit and judgement unit will be interpreted as part of a generic microprocess.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "required settings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Paul (U.S. PG Pub. 2015/0133809).
Regarding claims 1 and 20, Paul discloses a system for respiration, wherein the system comprises at least one respirator (i) (Par. [0026]; Par. [0028]; Fig. 2 blower (12)), at least one input unit (ii) (Par. [0037]; Fig. 4 input apparatus (40)), and at least one telemonitoring unit (iii) (Par. [0037]; Telemonitoring unit (8)), wherein the at least 5one respirator (i) comprises at least one sensor unit (iv), a preparation unit (v), a computation unit (vi), a recognition unit (vii), a storage unit (viii), and a communication unit (ix) (Par. [0007]; Par. [0033]-Par. [0036] discloses the use of a microprocessor or microcontroller using a sensor reading to prepare, compute and recognize the sensor data ; Fig. 2), wherein the sensor unit (iv) comprises sensors, measured values of which permit an ascertainment of flow (Par. [0033]); the preparation unit (v) prepares acquired measured values (Par. [0033]-Par. [0036]), the 10computation unit (vi) determines signals and/or characteristic variables based on the measured values (Par. [0033]-Par. [0036]), the storage unit (viii) stores these values (Par. [0036]), and the recognition unit (vii) uses these values for further analysis (Par. [0033]-Par [0036]), wherein the at least one input unit (ii) is configured to provide values and items of information of a user (A) input by the user (A) of the system via the input unit (ii) on its health state to the system (Par. [0040]-[0041]), wherein the 15communication unit (ix) transmits the values to the at least one telemonitoring unit (iii) (Par. [0040]-[0041]), and wherein the telemonitoring unit (iii) is configured to receive, store, analyze, and/or judge transmitted values and/or items of information of the at least one respirator (i) and the at least one input unit (ii) of the respirator (Par. [0040]-[0041]).
Regarding claim 2, Paul discloses the device as stated above. Paul further discloses the telemonitoring unit (iii) comprises a communication unit, a storage unit, at least one analysis unit, at least one output unit, a judgment unit, and at least one information unit (i.e. software) (Par. [0038]- [0042]; Fig. 13 and 14).
Regarding claim 3, Paul discloses the device as stated above. Paul further discloses the information unit of the telemonitoring unit (iii) is 25configured as a data input (Par. [0038]- [0042]; Fig. 13 and 14).
Regarding claim 4, Paul discloses the device as stated above. Paul further discloses the telemonitoring unit (iii) is designed as a combination interface, which is configured to combine values and/or items of information transmitted via the information interface to the telemonitoring unit (iii) (Par. [0038]- [0042]; Fig. 13 and 14). 30
Regarding claim 5, Paul discloses the device as stated above. Paul further discloses the telemonitoring unit (iii) is an external server (Par. [0036]; Par. [0038] discloses a portable electronic device, thus being an external server).
Regarding claim 6, Paul discloses the device as stated above. Paul further discloses the input unit (ii) of the respirator is formed as an external terminal (Par. [0037]; Fig. 4 input apparatus (40)).
Regarding claim 7, Paul discloses the device as stated above. Paul further discloses the information unit is configured to acquire external 5comparison values and/or items of information from external data sources (Par. [0039]- Par. [0040] discloses receiving data from the pressure support device and transmitting it to the portable electronic device for patient education and feedback; Fig. 4 input apparatus (40)).
Regarding claim 8, Paul discloses the device as stated above. Paul further discloses the at least one analysis unit of the telemonitoring unit (iii) is configured to combine and analyze the values stored in the storage unit and items of information of the user and items of information about the user, wherein the 10combined values and items of information are related to at least one question, wherein a fulfillment of at least one question provided in a defined period of time is acquired at least temporarily as a procedure and output via at least one output unit (Par. [0038]-Par. [0042] discloses a memory for data storage and discloses providing feedback to a user of the data obtained; further disclosed is periodically (daily) providing an output signal to the central computer system of the measured raw data collected by the pressure support system for relaying said information to the portable electronic device ; Par. [0053]-Par. 
Regarding claim 9, Paul discloses the device as stated above. Paul further discloses at least one output unit is configured, upon fulfillment 15of the at least one question, to transmit a corresponding alarm on a terminal and/or to effectuate a change of an operating mode of the respirator (Par. [0053]-Par. [0054] and Par. [0056] discloses an indicating means and information of the mask fit and thus provide an answer to if the mask fit is proper; Par. [0063] discloses changing or adjusting the pressure support system automatically based on measured data).
Regarding claim 10, Paul discloses the device as stated above. Paul further discloses parameters which the respirator (i) uses to carry out 20the ventilation are changed (Par. [0053]; Par. [0056]; Par. [0063] discloses changing or adjusting the pressure support system automatically based on measured data).
Regarding claim 11, Paul discloses the device as stated above. Paul further discloses the corresponding alarm is transmitted optically (Par. [0053]; Par. [0056]).
Regarding claim 12, Paul discloses the device as stated above. Paul further discloses the judgment unit of the telemonitoring unit (iii) is configured to ascertain an overall criticality of a health state of a user from at least two fulfillments output by the output units and to output an alarm in dependence on the ascertained overall criticality (Par. [0056]-[0057]).
Regarding claim 13, Paul discloses the device as stated above. Paul further discloses the judgment unit is configured to output a prediction with respect to a health state of a user or possible complications based on fulfillments of the output unit (Par. [0056]; Par. [0063]).
Regarding claim 14, Paul discloses a method for display or control for a system for respiration 35wherein measured values are ascertained in a respirator (i) (Par. [0026]; Par. [0028]; Fig. 2 blower (12)) by at least one sensor of a sensor unit (iv), which permit an ascertainment of flow, wherein these measured values are 236580-1P50521 prepared via a preparation unit (v), supplied to a computation unit (vi) for further computations, and supplied in a further step to further analyses to a recognition unit (vii), wherein the system transmits computed (Par. [0007]; Par. [0033]-Par. [0036]; Fig. 2) and analyzed measured values to 
Regarding claim 15, Paul discloses the device as stated above. Paul further discloses at least one output unit outputs a corresponding display upon fulfillment of at least one question 15represented by at least one analysis unit (Par. [0053] discloses an indicating means; Par. [0056]).
Regarding claim 16, Paul discloses the device as stated above. Paul further discloses the caregiver, upon fulfillment of at least one question, receives an item of information about which question was fulfilled and/or which parameter has a deviation from a target value (Par. [0034] discloses a clinician or care giver using an input/output device for providing operating parameters to the pressure support device said device storing the data parameters; Par. [0053]; Par. [0056]; Par. [0063]).
Regarding claim 17, Paul discloses the device as stated above. Paul further discloses items of information about the target value deviation and/or a fulfilled question are stored together with recommendations with respect to a 25required adaptation of one or more parameters in the respirator (i) and are retrieved therein by the user and are also automatically executed upon selection (Par. [0053]; Par. [0056]; Par. [0063] discloses changing or adjusting the pressure support system automatically based on measured data).
Regarding claim 18, Paul discloses the device as stated above. Paul further discloses required settings of the parameters are adapted via 30a remote transmission (Par. [0034] discloses a clinician or care giver using an input/output device for providing operating parameters to the pressure support device said 
Regarding claim 19, Paul discloses the device as stated above. Paul further discloses a judgment unit of the telemonitoring unit (iii) ascertains a prediction with respect to the health state of the user (Par. [0056]; Par. [0063]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	A. Wallace (U.S. Pat. 5,881,723) teaches “Ventilator Breath Display and Graphic User Interface”
	B. Sanborn (U.S. PG Pub. 2007/0272242) teaches “Work of Breathing Display for a Ventilation System”
	C. Schindhelm (U.S. PG Pub. 2010/0275921) teaches “Methods and Apparatus for Detecting and Treating Respiratory Insufficiency”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/JONATHAN S PACIOREK/             Examiner, Art Unit 3785                                                                                                                                                                                           	2/25/2022

/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785